t c memo united_states tax_court jerrold e arbini and helen c arbini petitioners v commissioner of internal revenue respondent docket no filed date michael p casterton for petitioners james r robb for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined deficiencies in petitioners’ federal income taxes and penalties as follows accuracy-related_penalty deficiency sec_6662 dollar_figure dollar_figure big_number big_number year after concessions the issue for decision is whether petitioners are entitled to charitable_contribution deductions under section for and in the amounts of dollar_figure and dollar_figure respectively for the donation of newspapers made in to the san francisco academy of comic art findings_of_fact some of the facts have been stipulated and are so found the first stipulation of facts second stipulation of facts third stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners mr arbini hereinafter petitioner and mrs arbini resided in bozeman montana and red bluff california respectively at the time they filed their petition on date robert fagliano mr fagliano purchased leather bound volumes of various issues of three montana newspapers from a recycling company for dollar_figure the montana newspapers were complete contained comic strips and were in good condition at the time of the purchase petitioner was an equal partner with mr fagliano in a waste disposal business petitioner paid mr fagliano one-half of the cost of the montana 1respondent concedes that petitioners are not liable for the accuracy-related_penalties under sec_6662 for the taxable years and 2unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue newspapers and obtained a 50-percent ownership_interest in the newspapers the montana newspapers were stored in mr fagliano’s garage at his home in bozeman montana mr fagliano did not take out separate insurance on the montana newspapers nor did he increase his homeowner’s insurance beyond its then current dollar_figure coverage at the time the montana newspapers were purchased neither petitioner nor mr fagliano was a dealer in rare or early newspapers in a decision was made to donate the newspapers to the san francisco academy of comic art sfaca the sfaca was founded by bill blackbeard mr blackbeard in as a research center and library devoted to the american comic strip the sfaca is a qualified sec_170 organization mr blackbeard the director of the sfaca was not interested in the montana newspapers and provided the name of chris berglas mr berglas to facilitate an exchange of newspapers in order to provide the sfaca with newspapers it preferred on date mr berglas proprietor of the authentic journal a business involved in the retail of newspapers agreed to evenly exchange certain los angeles and chicago newspapers for the montana newspapers the agreement required the montana newspapers to be shipped to mr berglas who would then deliver the los angeles and chicago newspapers to the sfaca on date the montana newspapers were shipped from bozeman montana to mr berglas in gardena california the montana newspapers were not insured when they were shipped to mr berglas in january of mr berglas delivered the los angeles and chicago newspapers to the sfaca the following los angeles and chicago newspapers were donated to the sfaca in january of los angeles herald los angeles herald-express a day-a-week newspaper a total of big_number newspapers representing an unbroken run from through los angeles examiner a 7-day-a-week newspaper a total of newspapers including sunday comics representing the time period of date through date with four volumes missing from to single issue volumes additionally a total of big_number newspapers representing the time period of date through date and consisting of an average of three editions per day including four duplicate volumes for the years through chicago tribune a 7-day-a-week newspaper a total of big_number newspapers including sunday comics representing the time 3the parties agree that the los angeles and chicago newspapers were donated to the san francisco academy of comic art and that petitioners are entitled to a charitable_contribution_deduction for one-half the value of the los angeles and chicago newspapers period of date only months for through date single issue volumes in total big_number newspapers were donated to the sfaca with a combined weight of approximately big_number pounds the newspapers were in firmly bound volumes and were in above-average condition in ohio state university purchased the entire newspaper collection of the sfaca for dollar_figure the los angeles and chicago newspapers donated by petitioner and mr fagliano constituted a small portion of the collection purchased by ohio state university petitioners’ federal_income_tax return for included a form_8283 noncash charitable_contributions claiming a charitable_contribution of dollar_figure attributable to one-half of the value of the los angeles and chicago newspapers donated to the sfaca attached to petitioners’ return was an appraisal dated date from hal verb mr verb in the appraisal mr verb stated that the estimated saleable value of the newspapers not including the magazine and sunday comic sections was dollar_figure on the basis of the percentage limitations on charitable deductions petitioners limited the amount of their charitable deduction for the newspapers for to dollar_figure and carried the excess_contribution forward to 4mr verb determined that the newspapers had an average value of dollar_figure per issue and multiplied this figure by big_number the number of issues donated to the sfaca for petitioners claimed dollar_figure as a charitable deduction for the newspapers and carried the excess_contribution forward to for petitioners claimed a charitable_contribution carryover of dollar_figure but limited the amount of their charitable deduction to dollar_figure and carried the excess_contribution forward to for petitioners claimed a charitable_contribution carryover of dollar_figure but limited the amount of their charitable deduction to dollar_figure and carried the excess_contribution forward to on date respondent issued a notice_of_deficiency for the years and in the notice_of_deficiency respondent determined that the fair_market_value of petitioners’ 50-percent share of the los angeles and chicago newspapers donated to the sfaca was not greater than dollar_figure because petitioners claimed charitable_contribution deductions exceeding dollar_figure in prior years respondent eliminated the carryovers to and petitioners timely filed a petition to this court seeking a redetermination in may of mr verb issued petitioner an updated appraisal of the newspapers this time including the value of the magazine sunday comic and daily comic strip sections in his appraisal mr verb determined that the magazine sunday comic and daily comic sections were worth dollar_figure opinion the issue for decision is the fair_market_value of the donated los angeles and chicago newspapers for purposes of determining the proper amount of petitioners’ charitable_contribution deductions the parties agree that petitioners are entitled to a charitable_contribution_deduction for one-half the value of the newspapers however the parties disagree as to the appropriate market to be used and the fair_market_value of the newspapers sec_170 allows an individual to deduct charitable_contributions subject_to certain percentage limitations with a carryover of any excess_contributions see sec_170 b d if a charitable_contribution is made in property other than money the amount of the taxpayer’s contribution is the fair_market_value of the property at the time of the contribution see sec_1_170a-1 income_tax regs sec_1_170a-1 income_tax regs defines fair_market_value as the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having a reasonable knowledge of relevant facts the fair_market_value of donated property as of a given date is a question of fact to be determined from the entire record see 89_tc_535 84_tc_285 79_tc_714 affd 731_f2d_1417 9th cir sec_170 and the regulations promulgated thereunder are silent regarding the market to be used in determining the fair_market_value of donated property however it has been recognized that the valuation test for charitable_contribution_deduction purposes is generally the same as that used for estate and gift_tax purposes see 376_f2d_402 5th cir 85_tc_56 affd sub nom 813_f2d_837 7th cir 80_tc_872 see also 757_f2d_1208 11th cir in the usual case however there should be no distinction between the measure of fair_market_value for estate and gift_tax and charitable_contribution purposes affg 80_tc_872 sec_20_2031-1 estate_tax regs and sec_25_2512-1 gift_tax regs provide that the fair_market_value of an item of property is to be determined in the market in which such item is most commonly sold to the public in the normal situation a sale to the public refers to a sale to the retail customer who is the ultimate consumer of the property anselmo v commissioner t c pincite the ultimate consumer is deemed to be a customer who does not hold the item for subsequent resale 388_f2d_476 6th cir affg 46_tc_136 lio v commisisoner supra pincite in this context the term retail does not mean that the most expensive source is the only source for determining fair_market_value lio v commissioner supra pincite the determination of the appropriate market for valuation purposes is a question of fact see anselmo v commissioner f 2d pincite lio v commissioner supra pincite chou v commissioner tcmemo_1990_90 affd without published opinion 937_f2d_611 9th cir the parties identify two markets for old newspapers the first is the retail market in the retail market individual newspapers are sold to purchasers interested in obtaining a newspaper from a specific date generally purchasers in the retail market desire a newspaper from their date of birth or from the date they were married or from a date on which a significant event occurred the sale of these birthday anniversary and significant event newspapers is usually done by newspaper dealers newspaper dealers obtain the old newspapers and advertise their availability for sale to individual purchasers purchasers order a newspaper from the specific date that they are interested in and the dealer provides the newspaper usually in 5for purposes of this case we use the term retail to refer to the market where sales of individual newspaper issues or comic strips are made to different purchasers interested in specific issues or comic strips some type of presentation folder the sales_price of these newspapers varies depending on the condition content and date of the newspaper the evidence presented by the parties reflects that the average price for an old newspaper in the retail market is between dollar_figure and dollar_figure although issues reporting significant events generally sell for much higher amounts additionally an individual newspaper may retail for a higher amount depending on the presentation of the newspaper daily and sunday comic sections are also sold in the retail market to individual consumers interested in specific characters or strips the other market for old newspapers is the wholesale market generally purchasers in the wholesale market consist of newspaper collectors and newspaper dealers interested in purchasing a collection of newspapers collectors generally purchase a newspaper collection for their own personal_use while dealers will purchase a collection in order to sell individual issues in the retail market in order for dealers to sell 6for example a newspaper dated date might retail for dollar_figure due to its reporting the death of bonnie and clyde whereas a newspaper from date might retail for dollar_figure due to its reporting of babe ruth hitting his 714th home run 7for example a newspaper presented in a clear vinyl portfolio would generally retail for much less than the same newspaper presented in a gold-leaf frame 8for purposes of this case we use the term wholesale to refer to a market where collections of newspapers are sold to individuals individual issues in the retail market they must remove the issues from their bindings prepare them for sale and locate willing buyers for each date the purchase_price of a newspaper collection in the wholesale market depends on a variety of factors including the condition content and date and title of the newspapers the value attributable to an individual issue generally diminishes when it is sold as part of a collection both parties relied on the reports and testimony of expert witnesses for purposes of determining the appropriate market and the fair_market_value of the donated los angeles and chicago newspapers valuation is an approximation derived from all the evidence see 316_us_56 538_f2d_927 2d cir affg tcmemo_1974_285 110_tc_530 the opinions of experts are admissible and relevant to the issue of value but the opinions must be weighed in light of each expert’s qualifications and all other relevant evidence of value see 85_tc_469 we are not bound by these opinions and may reach a decision based on our own analysis of all the evidence in the record see 304_us_282 94_tc_193 we may accept the opinion of an expert in its entirety see 74_tc_441 or we may be selective in the use of any portion see 86_tc_547 petitioners argue that the fair_market_value of the los angeles and chicago newspapers in the retail market at the time of the donation was dollar_figure and that petitioners’ charitable_contribution is dollar_figure petitioners rely on the reports and testimony of their expert mr verb mr verb’s qualifications for valuing the newspapers includes flea market experience operation of a comic book store from to attendance and participation in comic conventions since the early 1970's and sales at collectibles conventions since the early 1970's mr verb’s experience in selling newspapers is limited to individual sales in the retail market and he testified that he had no experience in dealing with a collection of newspapers containing over big_number issues mr verb computed the value of the newspapers by determining the average retail price for one individual issue and then multiplying that price by the total number of newspapers 9mr verb determined and petitioners originally argued that the overall value of the donated newspapers was dollar_figure and that petitioners’ charitable_contribution was dollar_figure in their reply brief petitioners concede that they overvalued the newspapers because they did not account for the fact that the sunday comics were printed on both sides of the newspapers thus their value was only one-half of the amount attributed to them by mr verb specifically mr verb determined that the newspapers had an average estimated saleable value of dollar_figure per issue based on his own personal experience in handling and selling newspapers and the retail price for individual newspapers listed in an advertisement of the largest distributor of retail newspapers in the united_states mr verb valued the magazine sunday comic and daily comic strip sections separately and added this figure to the value he determined for the newspapersdollar_figure in valuing the daily and sunday comic strip sections mr verb assumed that they would be cut out of the newspapers and sold individuallydollar_figure mr verb did not reduce his valuation to account for the number of transactions required to sell each individual issue and comic strip the costs required to prepare the individual issues and comic strips for sale to purchasers and the costs which would be incurred in storing the newspapers and locating willing buyers for each date contained in the collection mr verb did not consider the fact that the los angeles and chicago newspapers had been evenly exchanged for the montana newspapers which had been purchased for only dollar_figure in 10although petitioners argue that the magazine sections have a separate value mr verb did not assign a value to them 11however mr verb testified that an individual newspaper would generally not have any value for birthday or anniversary purposes if comics were cut out of it respondent argues that the fair_market_value of the los angeles and chicago newspapers in the wholesale market at the time of the donation was dollar_figure respondent relies on the report and testimony of timothy hughes mr hughes to establish the fair_market_value of the newspapers mr hughes started in the rare newspaper business in and currently maintains an inventory of over one million newspapers dating from through he publishes six catalogs per year containing listings of historic newspapers for sale and he also maintains a website listing newspapers for sale mr hughes has spent more than years working to establish a mailing list of newspaper collectors and as of date he had active buyers on the mailing list mr hughes regularly buys and sells newspaper collections and also provides individual issues for sale to retail customers he is a member of the board_of advisers of warman’s americana collectibles price guide a reference source for american collectibles and produces the annual price list for early and rare newspapers found in the guide mr hughes has provided consulting services including valuations to the newseum sotheby’s and christie’s auction firms in new york city and leading book and autograph dealers 12thus the value of petitioners’ 50-percent interest in the newspapers at the time of the donation would have been dollar_figure 13the newseum is a media museum located in the washington d c metro area which contains newspaper exhibits mr hughes felt that willing buyers of the los angeles and chicago newspapers included newspaper collectors newspaper dealers book dealers magazine dealers and others who had a serious interest in newspaper collections mr hughes valued the newspapers according to condition content and date and title mr hughes looked at comparable sales of newspaper collections that he had purchased for his business to aid in determining the fair_market_value of the newspapersdollar_figure he used the comparable sales as a guideline to determine an annual price for the newspaper runs based on their time period mr hughes also relied on prices contained in warman’s americana collectibles price guide for which he annually produces the price list for early and rare newspapers in assigning a price to annual runs of newspapers contained in the collection mr hughes accounted for the fact that newspaper runs from certain years or time 14generally comparable sales of similar properties that are reasonably proximate in time represent the best evidence of fair_market_value see 88_tc_1197 n estate of rabe v commissioner tcmemo_1975_26 affd without published opinion 566_f2d_1183 9th cir the comparable sales relied upon by mr hughes occurred primarily in the years to in some cases sales that occurred during years other than those in issue are helpful in determining fair_market_value because those sales may indicate the fair_market_value for the years in issue see estate of spruill v commissioner supra pincite 88_tc_38 williford v commissioner tcmemo_1992_450 mr hughes justified his use of comparable sales in later years by noting in his appraisal and at trial that the fair_market_value of the newspapers has changed very little from until the present periods were more valuable based on such ongoing events as world war i and world war ii the notoriety of gangster activities and the significant sports stars mr hughes valued issues containing significant events on a retail basis as if they were sold individually mr hughes also placed an additional value on the newspapers for the sunday comics mr hughes determined that the issues containing significant events and the sunday comic sections were worth approximately percent of their retail value when sold as part of a large collection and he discounted his valuation to reflect this determinationdollar_figure in valuing the los angeles and chicago newspapers mr hughes divided the newspapers into the following three groups the los angeles herald los angeles herald-express los angeles examiner and chicago tribune mr hughes did not place a value on the daily comic strip sections for any of the newspapersdollar_figure 15for example mr hughes determined that the issues of the los angeles examiner from to contained three issues with significant events which would retail for dollar_figure dollar_figure and dollar_figure if sold individually to account for the issues being part of a large collection mr hughes multiplied the combined value of dollar_figure by percent thus mr hughes determined a value of dollar_figure for the significant issues when sold as part of a large collection 16mr hughes testified that cutting a daily comic strip out of an issue ruins that issue as we noted earlier mr verb also testified that an individual newspaper would generally not have continued mr hughes felt the los angeles herald and los angeles herald-express runs were above average in value based on the facts that they contained news on world war ii gangster activities and notable sports stars specifically mr hughes determined that annual runs from the 1930's were worth dollar_figure and annual runs from the 1940's and early 1950's were worth dollar_figure significant events issues from these periods accounted for an additional dollar_figure of the total value that mr hughes determined he did not determine an additional value for sunday comics from these newspapersdollar_figure overall mr hughes determined that the issues from this 20-year period were worth dollar_figure mr hughes felt that annual runs from the los angeles examiner for the years to were worth only dollar_figure due to the relative lack of historic events of interest to collectors and lack of persons still alive who were born in those years and further reduced his valuation based on the fact that these runs were only percent complete mr hughes placed additional continued any value for birthday or anniversary purposes if comics were cut out of it 17mr verb also did not determine a value for sunday comics from these newspapers in the first stipulation of facts the parties specifically identified which newspaper runs contained sunday comics the description of the los angeles herald and los angeles herald-express does not contain a reference to sunday comics on the basis of the failure of both parties’ experts to assign any value and the absence of any reference in the first stipulation of facts we assume that the collection did not contain sunday comics for this group of newspapers values of dollar_figure and dollar_figure respectively to account for sunday comics and significant events issues with respect to the issues from to mr hughes determined a value of dollar_figure per annual run he increased the value to dollar_figure per annual run for the years and due to news coverage of world war i an additional value of dollar_figure was added to account for the significant events issues mr hughes did not determine an additional value for sunday comics from newspapers for the years through dollar_figure overall mr hughes valued the los angeles examiner newspapers at dollar_figure finally mr hughes determined a value for the chicago tribune newspapers in valuing these annual runs from through he accounted for the facts that the newspapers contained war coverage the gangster era in chicago and that there was more interest in individual issues for birthday and anniversary purposes because chicago was the largest city in the midwest mr hughes valued annual runs of the chicago tribune at between dollar_figure and dollar_figure mr hughes placed additional values of dollar_figure and dollar_figure respectively to account for sunday comics and significant events issues overall mr hughes valued the chicago tribune newspapers at dollar_figure adding the three groups 18conversely mr verb determined a value for sunday comic sections for the los angeles examiner issues from through however the description of the los angeles examiner in the first stipulation of facts does not contain a reference to sunday comics for the years to together mr hughes determined that the los angeles and chicago newspaper collection had a fair_market_value of dollar_figure as of the contribution date in his appraisal mr hughes distinguished between valuing newspapers individually and valuing collections of newspapers he explained that while a person might pay dollar_figure for an issue from his date of birth or a collector curious about the news on a particular date might pay dollar_figure for the same issue the value of that issue diminishes significantly when it is purchased as part of a large collection of newspapers and might be worth only dollar_figure at trial mr hughes noted that the retail market for the early 1900's newspapers would be limited based on the fact that there were fewer people alive in who were born or married in that time perioddollar_figure overall mr hughes testified that he went with an absolute optimum for value and determined a maximum fair_market_value for the entire collection the first issue we must decide is the appropriate market to use for purposes of determining the fair_market_value of the los angeles and chicago newspapers respondent contends that the appropriate market is the wholesale market because the newspapers would most commonly be sold to newspaper collectors or to newspaper dealers who would subsequently prepare the individual 19mr hughes also testified that he had never been asked by a potential purchaser for a newspaper from the date of birth of an ancestor issues for sale in the retail market petitioners claim that the appropriate market is the retail market because the newspapers and comic sections could have been sold to individuals interested in obtaining specific issues or comic strips petitioners also claim petitioner and mr fagliano were not the ultimate consumers of the newspapers because they did not purchase the newspapers and comic strips for their own use or subsequent donation petitioners contend that the newspapers were purchased with an intent to sell individual issues to consumers interested in purchasing birthday and anniversary issues or specific comic strips in anselmo v commissioner t c pincite we were required to value a donation of low quality gemstones jewelry stores would generally not sell the gemstones to individual purchasers but would incorporate the gemstones into separate pieces of jewelry see id pincite we rejected the taxpayers’ contention that the stones should be valued individually based on the price that each individual gemstone would sell for in retail jewelry stores see id pincite we found that such stones were not commonly sold to individual purchasers but rather that the appropriate market for sale was to retail jewelers for use in the manufacture of jewelry see id pincite we reasoned that no one farther down the distribution chain would purchase the gems in their unmodified state and that the gemstones were consumed in the process of manufacturing items of jewelry see id pincite in 799_f2d_243 6th cir affg tcmemo_1984_490 the court relied on our reasoning in 80_tc_872 in holding that a tract of land containing approximately big_number acres should be valued based on comparable sales of other tracts of land containing over big_number acres see akers v commissioner supra pincite the court rejected the taxpayers’ contention that the value of the property should be determined based on the value of the property as if it was subdivided into lots averaging acres each see id pincite the court reasoned that the ultimate consumer of a 50-acre lot would normally not have the time inclination expertise or capital to buy the entire property with a view to subdivision and sale of the excess id pincite the court distinguished its situation from one where property consists of multiple items available for sale by explaining that the property in the case at hand was not subdivided and ready for immediate sale in the retail market see id pincite we find the reasoning in anselmo v commissioner supra and akers v commissioner supra applicable to the instant case the los angeles and chicago newspaper collection contained big_number issues all in firmly bound volumesdollar_figure we believe that bound volumes of newspapers containing thousands of issues would generally not be sold to individual purchasers interested in a specific issue or comic strip they would most commonly be sold to newspaper collectors newspaper dealers and others interested in obtaining a newspaper collectiondollar_figure if petitioner and mr fagliano intended to sell individual issues this would not be a subsequent resale of the newspapers because the items being sold would be individual issues and comic strips not the bound volumes of newspapers the individual issues contained in the los angeles and chicago newspapers could not readily be sold to purchasers interested in birthday anniversary and significant event newspapers because the individual issues were not ready for immediate sale see akers v commissioner supra pincite the 20neither party established the number of bound volumes contained in the collection or which specific individual issues were contained in each volume at trial mr verb provided a rough estimate of approximately issues in each bound volume however he also testified that one bound volume contain sec_3 months of issues in his appraisal respondent’s expert timothy hughes mr hughes stated that bound volumes of newspapers from the post 1940's might contain as few a sec_15 days of newspapers while bound volumes of newspapers from the 18th century contain as many as one year of newspapers in the first stipulation of facts some of the los angeles and chicago newspapers were identified as being single issue volumes however neither party addressed this point 21we note that petitioners do not dispute that neither petitioner nor mr fagliano was a dealer in rare or early newspapers at the time the montana newspapers were purchased individual issues would have to be removed from their bindings made available for presentation and willing purchasers would have to be located for each date in order for the entire collection to be sold an ultimate consumer would generally not purchase an entire collection of big_number newspapers in bound volumes or even one bound volume for the purpose of obtaining one specific issue or comic strip we conclude that the ultimate consumers of the bound newspapers in issue are newspaper collectors newspaper dealers and others interested in obtaining a newspaper collection accordingly we hold that the appropriate market for purposes of determining the fair_market_value of the los angeles and chicago newspapers is the wholesale market after identifying the appropriate market fair_market_value is determined by the amount that consumers would pay in this market for the items in question on the date of contribution see goldstein v commissioner t c pincite relevant considerations include the amount that the taxpayer paid for the property22 and how the property is used by the doneedollar_figure see lio v commissioner t c pincite 84_tc_722 skripak v commissioner t c pincite it is unrealistic to assume that multiplying an average price of dollar_figure by the big_number issues contained in the bound volumes and then placing an additional value on the sunday comic and daily comic strip sections contained therein accurately measures the fair_market_value of the los angeles and chicago newspapers even mr verb admitted that he would not purchase the los angeles and chicago newspapers based on a price of dollar_figure per issue it would involve an enormous amount of time expense and effort to sell each of the big_number issues at trial respondent’s expert testified that it would take over years to sell each issue individually mr verb could not estimate the amount of time it would take to sell each issue individually additionally the big_number issues were in firmly bound volumes the binding would 22the los angeles and chicago newspapers were evenly exchanged for the montana newspapers which were purchased in for dollar_figure we note that the montana newspapers were not insured during storage or during delivery to mr berglas despite the fact that they were evenly exchanged for the los angeles and chicago newspapers which petitioners claim were worth approximately dollar_figure million 23in the sfaca sold its entire collection of newspapers of which the los angeles and chicago newspapers constituted a small portion thereof to ohio state university for dollar_figure petitioners do not dispute mr hughes’ estimate that the sfaca collection weighed over tons and consisted of approximately big_number bound volumes containing approximately big_number newspapers have to be destroyed and all the issues would have to be removed in order to prepare individual issues for sale mr verb testified that when he owned his store he had to employ a person part-time just to cut comic strips out of newspapers finally the evidence in the record reflects that individual issues sold to retail customers are usually packaged in some form of presentation folder the value petitioners attribute to the newspapers fails to account for relevant time and expense factors involved in selling the newspapers in the retail market petitioners rely on mr verb’s valuation which was simply based on determining the average retail price for an individual newspaper and multiplying this price by the number of issues contained in the collection without consideration of other factors which would affect the value of the newspapers neither petitioners nor mr verb expressed an opinion as to what the value of the newspapers and comic sections would be if they were not sold to individual purchasers interested in specific issues or comic strips respondent relied on the valuation determination of mr hughes mr hughes’ appraisal was thorough detailed provided explanations and was supported by accompanying exhibits his testimony was consistent with the analysis in his appraisal and he demonstrated considerable knowledge in the area of early and rare newspapers mr hughes is a well-known newspaper collector with extensive experience dealing in collections similar to the los angeles and chicago newspaper collections additionally he has experience in the retail_sale of birthday and anniversary newspapers for the years before those in issue petitioners claimed the following charitable_contribution deductions for the los angeles and chicago newspapers year total amount dollar_figure big_number big_number therefore unless the fair_market_value of the newspapers as of january of was greater than dollar_figure petitioners are not entitled to charitable_contribution deductions for or after reviewing the reports and testimony of the experts and based on all the evidence in the record we believe that mr hughes’ appraisal considered the relevant factors for purposes of valuing the newspaper collection and his valuation determination reflects the approximate value of the collectiondollar_figure accordingly we hold that petitioners are not entitled to charitable 24we note that in this situation it is sufficient that we find as we have that the fair_market_value of the newspapers as of january of was not in excess of the amount of charitable_contribution deductions that petitioners took for the newspapers in previous years see eg 325_f2d_934 8th cir affg tcmemo_1961_347 rimmer v commissioner tcmemo_1995_215 contribution deductions for or for the donation of the los angeles and chicago newspapers made in to the sfaca decision will be entered for respondent as to the deficiencies
